AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
District of South Carolina

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No.

Information Associated with Target Facebook account

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

pe Be get Facebook Acco n fs FHS described in Attachment A

 

located in the District of South Carolina , there is now concealed (identify the

person or describe the property to be seized):
Evidence and instrumentalities of violations of Title 21, United States Code, Section 841 (as more fully described in
Attachment B to the affidavit)

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;
om contraband, fruits of crime, or other items illegally possessed;
( property designed for use, intended for use, or used in committing a crime;
(a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section a _ Offense Description.
21 U.S.C. § 841 Manufacture, Distribute or Dispénse or Possess with intent to Manufacture,

Distribute or Dispense controlled Substance

The application is based on these facts:
See attached Affidavit.

a Continued on the attached sheet.

C} Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

7 ‘ Apfligan('s/s ‘signature

DEA Special Agent Stephen Kepper

Printed name and title

 

Sworn to before me and signed in my presence.

oe May 31, 201 C

City and state: Columbia, South Caroilna Paige JonésGossett, United States Magistrate Judge
Printed name and title

 

 

 

 
